DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Fiorello on 11/30/2021.
Upon entry of this amendment the following claims are pending 1-9, 11-18 and 21-23.  Claims 1, 14 have been amended.  Claim 10 has been cancelled.  Claims 19-20 have been cancelled.  New claims 21-23 have been added.

The application has been amended as follows: 



	A circuit retaining system, comprising:
a contact monitoring system configured to determine if a retainer is providing at least a selected force and/or pressure to a circuit board when the retainer is retaining the circuit board, 
wherein the contact monitoring system is disposed on the circuit board.

Claim 10 has been cancelled.

Claim 14 now recites:
	A circuit assembly, comprising:
	a circuit board; 
	a retainer configured to retain the circuit board against another component; and 
	a circuit retaining system having a contact monitoring system configured to determine if a retainer is providing at least a selected force and/or pressure to a circuit board when the retainer is retaining the circuit board, 
wherein the contact monitoring system is disposed on the circuit board.

Claims 19-20 are cancelled.

New claim 21 recites:
	A circuit retaining system, comprising:
a contact monitoring system configured to determine if a retainer is providing at least a selected force and/or pressure to a circuit board when the retainer is retaining the circuit board, 
	wherein the retainer is a wedge lock retainer.



	The system of claim 21, wherein the force and/or pressure sensor is disposed between a wedge of the wedge lock retainer and the circuit board, or wherein the force and/or pressure sensor is disposed between the wedge lock retainer and a swing bolt.

New claim 23 recites:
	The system of claim 22, wherein the force and/or pressure sensor is connected to the wedge of the wedge lock retainer.

Allowable Subject Matter
Claims 1-9, 11-18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a circuit retaining system having a contact monitoring system configured to determine if a retainer is providing at least a selected force and/or pressure to a circuit board when the retainer is retaining the circuit board and the monitoring system being disposed on the circuit board.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a circuit retaining system having a contact monitoring system configured to determine if a retainer is providing at least a selected force and/or pressure to a circuit board when the retainer is retaining the circuit board and the retainer being a wedge lock retainer.
The closest art of record is to CN 107949232, which features a circuit board retainer and a monitoring system for determining if a predetermined pressure has been applied to the board by the retainer.  However, the circuitry for the monitoring is external to the circuit board being retained and the retainer is not a wedge lock retainer, but rather a clamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 18, 2021